     Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 1 of 55


                                                                      •   '1 i   ~   IX"


                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION                                 "         l-J-IS-


V.Drake                                          Case Number:
    Plaintiff
V.



7-ELEVEN INC.,RAKHEE P. SHARMA,PAWAN R.SHARMA,
TEXAS LOTTERY COMMISSION,MAVIS L. WANCZYK,MULTI-STATE
LOTTERY ASSOCIATION, WAYNE DOLEZAL,AND GARY GRIEF

        Defendants



                      PLAINTIFF'S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:


        COME NOW, V. Drake, hereinafter referred to as "Plaintiff' or "Drake" and

brings this action against the above Defendants as alleged herein.



                                       PARTIES


        1.     On information and belief MULTI-STATE LOTTERY ASSOCIATION


("MUSL") is a corporation that administers Powerball is an association of member

lotteries with its principal place of business at: 4400 N.W. Urbandale Drive, Urbandale,

Iowa 50322. MUSL may be served with process by its registered agent Wayne Dolezal,

4400 N.W. Urbandale Drive, Urbandale, Iowa 50322.

        2.     MUSL is in the business of, among other things, operating lottery games.

MUSL's members include the Arizona Lottery, Arkansas Lottery, Colorado Lottery,

Connecticut Lottery Corporation, D.C. Lottery, Delaware State Lottery, Florida Lottery,


                                             1
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 2 of 55




Hoosier Lottery, Idaho Lottery, Iowa Lottery, Kansas Lottery, Kentucky Lottery

Corporation, Louisiana Lottery Corporation, Maine Lotteiy, Minnesota State Lottery,

Missouri Lottery, Montana Lottery, Nebraska Lottery, New Hampshire Lottery

Commission, New Mexico Lottery Authority, North Carolina Education Lottery, North

Dakota Lottery, Oklahoma Lottery, Oregon Lottery, Pennsylvania Lottery, Rhode Island

Lottery, South Carolina Education Lottery, South Dakota Lottery, Tennessee Education

Lottery, Georgia Lottery, U.S. Virgin Islands Lottery, Wisconsin Lottery, and West

Virginia Lottery.

       3.     Defendant, GARY GRIEF,("GRIEF")is an individual who is a citizen of

Texas. At all times relevant to this suit, GRIEF was employed by and served as the

Executive Director of the LOTTERY COMMISSION. GRIEF may be served at the

offices of the LOTTERY COMMISSION at 611 E. 6 Street, Austin, Texas 78701. The

Court has jurisdiction over Mr. Grief. The party to serve is Gary Grief, who may be

served with process by serving: The Texas Secretary of State, Citations Unit, 1019

Brazos Street, Room 214, Austin, Texas 78701.

       4.     On information and belief Texas Lottery Commission ("TLC") is a State

Agency which may be served by serving the Attorney General, Greg Abbott, Office of

the Attorney General, 300 W. 15 Street, Austin, Texas 78701.

       5.     On information and belief 7-Eleven, Inc is a corporation that is doing

business in the state of Georgia that can be served with summons and complaint through

its agent of service: Corporate Creations Network Inc, 1233 SHELBURNE ROAD,

SUITE 400, SOUTH BURLINGTON, VT,05403, USA.
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 3 of 55




       6.     On information and belief Rakhee P. Sharma and Pawan R. Sharma are 7-

Eleven franchises owners who can be served with summons and complaint through its

agent of service by serving Rakhee P. Sharma or Pawan R. Sharma: 8312 Bartley Cir.,

Piano, Texas 75025.

       7.     On information and belief Mavis L. Wanczyk is the Powerball lottery

2017 winner of the Seven Hundred Million dollar Powerball. The last known address for

Ms. Wanczyk is: 23 Brightwood Street, Chicopee, MA 01020. Plaintiff might have to

seek a Court order and serve Ms. Wanczyk by publication, because the Plaintiff

attempted to serve Ms. Wanczyk with a notification of this controversy unsuccessfully.
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 4 of 55




                              .RJRISDTCTION & VENUE



       8.      This Court has jurisdiction over the subject matter of this action pursuant

to 28 use §§ 1331 and 1338(a).

       9.      This Court has personal jurisdiction over MUSL because, inter alia,

MUSL has committed, aided, abetted, contributed to, and/or participated in the

commission of deceptive and unfair practices in this judicial district and elsewhere that

led to foreseeable harm and injury to the Plaintiff, Eric Drake.

       10.     This Court also has personal jurisdiction over MUSL because, among

other things, MUSL has established minimum contacts within the forum such that the

exercise of jurisdiction over MUSL will not offend traditional notions of fair play and

substantial justice. On information and belief, MUSL does business in the State of

Georgia. On information and belief, the acts and transactions complained of herein were,

in part, carried out, made effective, and/or had effect on consumers like the Plaintiff in

the State of Georgia.

       11.     Venue is proper in this judicial district pursuant to 28 USC §§ 1391(b),

1391(c) and 1400(a), in that MUSL has committed acts of deceptive and unfair practices

in this judicial district, and the Court has personal jurisdiction over MUSL.

       12.     Plaintiff invokes this Court'sjurisdiction of this action also under, 15 USC

§2301, 28 U.S.C. § 1331, §1332, §1343. And supplemental jurisdiction under 28 US.C.

§ 1367, over state law violations.

       13.     When federal jurisdiction is founded upon diversity of citizenship under

28 U.S.C.S. § 1332, the district court is bound to apply state substantive law to plaintiffs

claims. Plaintiff pleads supplemental jurisdiction under 28 U.S.C. § 1367, over state law
   Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 5 of 55




claims. Plaintiff pleads multiparty action pursuant to 28 USC §1391(gX and 28 USC

§1391(a)(l),(b)(1). 42 USC §1981, and 42 USC §1983.

        14.    This Court has jurisdiction pursuant to 28 U.S.C § 1332 because the

amount in controversy greatly exceeds $75, 000.00, exclusive of interest and costs, and

Plaintiff and Defendants are citizens of different states, creating diversity ofjurisdiction.

        15.    Plaintiff invokes the Court's jurisdiction of this action under USC § 1331,

1332. Plaintiff claims federal jurisdiction pursuant to Article III § 2, which extends the

jurisdiction to cases arising under the U.S. Constitution.

        16.    Federal Trade Commission Act 15 U.S.C. §§ 41-58 [(FTC Act)(15 USC

§45) Section 5] is conferred on this Court by 28 U.S.C. §1331, because this action arises

under the Constitution and laws of the United States, which confer original jurisdiction

upon this Court in a civil action to recover damages or to secure equitable relief(i) under

any Act of Congress providing for the protection of consumers, "Consumer Protection

Laws." Federal Jurisdiction is conferred on this Court by the Federal Trade Commission

Act(FTC Act)(15 USC §45), Section 5. Plaintiff also pleads that Defendant Nordstrom

Inc violated the Lanham Act 15 USC §1125.

        17.    Plaintiff invokes the Court's jurisdiction of this action under USC § 1331,

1332. Plaintiff claims federal jurisdiction pursuant to Article III § 2, which extends the

jurisdiction to cases arising under the U.S. Constitution.

        18.    This Court also has jurisdiction to 28 U.S.C. §1331, §1332, there is

complete diversity of citizenship between the parties.

        19.    Although Rakhee P. Sharma and Pawan R. Sharma are individuals, they

are relevant to the above proceeding because they are 7-Eleven franchises owners who
   Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 6 of 55




are indispensable to the above litigation. Since the Court has jurisdiction over 7-EIeven,

Inc., and 7-Eleven LLC the Court likewise have jurisdiction in this case over the

franchises owners. This case also includes violation of Plaintiffs 14th Amendment rights.

       20.     The Powerball is a nation wide game that is available in the state of

Georgia. This controversy is pursuant to the franchises owners hiring undocumented /

illegal alien workers and or untrained workers who gave the Plaintiff incorrect

information regarding the cut-off time or closing time to play the Powerball lottery.

       21.     Ms. Wanczyk won the August 23, 2017 Powerball lottery that was 700

million dollars. She resided in the state of Massachusetts, and the MUSL paid her

winnings through the MSLC. Since this controversy deals with a multi-state nation wide

game that the Massachusetts Lottery and Texas Lottery participate in, the Plaintiff sues

the Texas Commission and Gray Grief. The Plaintiff sues MUSL, 7-Eleven, 7-Eleven

LLC, SWCS,and Rakhee P. Shaimaand Pawan R. Sharmaforthe damages.

       22.     Jurisdiction is also allowed in the above cause of action because it asks a

federal question and is also a diversity action.
   Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 7 of 55




                              FACTUAL ALLEGATIONS


       23.     This lawsuit involves the MUSL, Texas and Massachusetts State Lottery

Commissions, 7-EIeven, and one of its franchises owned by Defendants Rakhee P.

Sharma and Pawan R. Sharma and SWCS. In August of 2017, the Powerball had reached

$700,000,000.00 (Seven Hundred Million Dollars). This case is not about picking

winning numbers but the focus of this case is about the fact that the Plaintiff as a citizen

has the right to play the Powerball like any other citizen, but those rights were taken

away from him by the defendants negligence, customs, and policies.

       24.     Moreover, the majority of the lawyers that the Plaintiff conferred with

were only interested in how many numbers that the Plaintiff successfully picked. This

two dimensional thinking was a problem for the Plaintiff. When faced with the jury, the

Plaintiff plans to argue that if he failed to pick any of the correct numbers that it would

not matter in this case, because the focus is not numbers but restriction of rights. Rosa

Parks case wasn't about a seat on a bus, but her right as a citizen of the United States.

       25.     The Powerball game playslips that a consumer fill out to acquire a Lotto

ticket does not have the cut-off or closing time when the game can no longer be played

on the playslips, therefore the Plaintiff had to asked a clerk employed at the 7-Eleven

convenience store referenced herein in Carrollton, Texas, what was the cut-off time to

play the Powerball lotto game. The clerk advised the Plaintiff of the v^ong time, 9:30

p.m., and when the Plaintiff attempted to play his numbers at 9:15 p.m. on August 23,

2017, he was told that the ability to play the Powerball lotteiy was closed. The 7-EIeven

convenience store referenced herein in Carrollton, Texas shall be referred to as '7-llS.'

       26.     The Plaintiff returned to his home, and watched the Powerball drawing.

Drake discovered the winning numbers. The very next day on August 24, 2017, the
   Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 8 of 55




Plaintiff returned to the 7-11S and spoke with the store manager, who he believes was

Defendant Rakhee P. Sharma about the matter. Rakhee said, "I am sorry about that, the

employee gave you the wrong time." She further stated that the person that the Plaintiff

spoke to was new and did not know the lottery rules. To the best of the Plaintiffs

recollection, Defendant Sharma further said that the employee was new in the Country,

but she didn't state whether he was a U.S. citizen. Defendant Rakhee went on to say that

this new employee that gave the Plaintiff the wrong information did not know the lottery

rules or the correct cut-off time. Defendant Rakhee then asked if she could give the

Plaintiff a free cup of coffee after her employee caused the Plaintiff to loose millions.

       27.     Plaintiff wrote letters to Defendants Sharma, 7-Eleven, and TLC inform

ing all parties of the controversy, but neither party responded to the Plaintiffs letters.

Plaintiff believed the unknown 7-llS worker was an illegal alien. See Exhibits 1-4.

       28.     Immigration and Customs Enforcement(ICE)agents targeted dozens of 7-

Eleven stores in 2017, arresting 21 people in a nationwide immigration sweep. The state

of Texas was part of the ICE round-up and raids. There is little doubt in the Plaintiffs

mind that the employee of the 7-Eleven store in question would have been also a target of

this federal raid. And after my compliant to 7-Eleven the unknown employee vanished.

       29.     The Immigration and Customs Enforcement supervisor made a statement

regarding the raids and why they were enacted:


       "Businesses that hire illegal workers are a pull factor for illegal immigration and
       we are working hard to remove this magnet. ICE will continue its efforts to
       protect jobs for American workers by eliminating unfair competitive advantages
       for companies that exploit illegal immigration,"
   Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 9 of 55




       30.     7-EIeven, Inc and or 7-Eleven LLC shall be referred to hereon simply as

"7-Eleven." 7-Eleven comment regarding the raids by ICE was that the company had

nothing to do with their franchise owners, which was an attempt to distance the company

from the practice of hiring illegal immigrates. A spoke person for 7-Eleven further stated;


       "The individual stores are franchises that belong to independent business owners,
       who "are solely responsible for their employees, including deciding who to hire
       and verifying their eligibility to work in the United States."


       31.     7-llS was negligent in hiring undocumented / illegal aliens and or

untrained workers who gave the Plaintiff the incorrect cut-off or closing time for the

Powerball August 2017 lottery game. The Plaintiff plea that 7-Eleven is vicariously

responsible for their franchises owner's conduct. MUSL is vicariously responsible for its

agents,(7-Elevens) and the Lottery Commissions and representatives' conduct.

       32.     As a result of the conduct of the 7-Eleven's franchises, the Plaintiff was

injured as a result of being provided false, misleading, and incorrect information on when

the Powerball lottery game closed.

       33.     The back of the Powerball game or playslips, which are used to play,

promote, and advertise the Powerball game does not include a cut-off time to play the

game to consumers. The game or playslips as seen in the annexed Exhibit 5 provides

information to consumers, but there is no indication of any cut-off or closing time to play

the Powerball lotteiy. Thus, the MUSL and Lottery Commissions are responsible for not

providing this critical information to consumers of when the game closes or its cut off

time. The MUSL and Lottery Commissions are guilty of advertising and promoting a

lottery game without posting fundamentally important information to play the game.

                                             9
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 10 of 55




       34.     Consumers are baited by the amount of money offered to play these lottery

games, just as the Plaintiff was baited, but the Plaintiff was not provided that critical

information of knowing the Powerball lottery cut-off time to play the game or when the

Powerball closes. The MUSL does not provide even instructions of how to contact the

Lottery Commissions for a cut-off time or closing time to play their games.

       35.     7-Eleven is a bonafided legal representative of the MUSL and the Lottery

Commissions. The 7-EIeven stores have Lottery supplies in their stores, which include

playslips, scratch off games, and other Lottery products to ensure consumers that the 7-

Eleven stores are a genuine representative of the MUSL and Lottery Commissions.

       36.     The Powerball playslips are misleading consumers through commerce

because it acts as an advertisement but does not furnish enough information for

consumers to be properly informed to play the Powerball game such as to the cut-off time

to play the Powerball lottery game or even a statement notifying consumers to check with

their state Lottery Commissions for the cut-off or closing times to play the lotto games.

       37.     Plaintiff did not have an opportunity to play the August 23, 2017

Powerball like other consumers who did play the game, even if they did not pick the

winning numbers, because of the negligence of Defendants MUSL and its agents,

Defendants 7-Eleven, and Sharma. Thus, as one alternative to compensate the Plaintiff

for his damages, he is requesting is that the August 23, 2017 Lotto Powerball drawing be

rescinded as pled herein. See Plaintiffs Declaration Exhibit "A."

       38.     Defendant Mavis L. Wanczyk won the 2017 August Powerball. The

Plaintiff wrote a letter to Defendant Mavis L. Wanczyk, and tried to serve a notification

letter on Ms. Wanczyk. Plaintiff letter to Ms. Wanczyk was notifying her of the

controversy, but the process server, who was a sworn peace officer, could not locate Ms.

Wanczyk after she won the lottery even after multiple attempts.

                                            10
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 11 of 55




       39.    In an effort to obtain the name of the employee at the 7-1 IS who the

Plaintiff believe wasn't a United States citizen, but nevertheless was employed at the 7-

Eleven store owned by Defendant Sharma, the Plaintiff to file a Rule 27 to take the

deposition of Defendant Rakhee P. Sharma to obtain the name of the undocumented /

illegal alien worker and or untrained worker. However, the court denied the Plaintiffs

Rule 27 to Perpetrate Depositions prior to suit. Plaintiff did serve a copy of the Rule 27

on Defendant Sharma and 7-Eleven.




                                           11
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 12 of 55




                                  FIRST CAUSE OF ACTION



COUNT 1.        NEGLIGENT AND NEGLIGENT MtSREPESENTATIGN



        40.     Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        41.     MUSL, SWCS, 7-Eleven, and Sharma were negligent and misrepresented

facts to the Plaintiff.

        42.     Defendant MUSL was negligent in not placing on the Powerball game

playslips the cut-off time or closing time to play the August 2017 Powerball lottery game.

Annexed is Exhibit 5 original playslips for the Powerball lottery. The game playslips

contained information, but it does not state the time that the Powerball game is cut-off or

closed for the public to play the lottery game. This was important information to the

Plaintiff, which he sought to obtain it from an agent of MUSL, SWCS, 7-Eleven, and

Defendant Sharma to his demise.

        43.     On August 23, 2017 the Plaintiff asked an employee of a 7-Eleven store

(7-1 IS) located at 2230 Marsh Lane, in Carrollton, TX 75006 what was the cut-off or

closing time to play the Powerball lottery game. The employee advised the Plaintiff 9:30

p.m. When the Plaintiff attempted to play the August 23, 2017 Powerball at 9:15 p.m., he

was told that the game was closed and that the game closed at 9:00 p.m. As such, an

agent, or representative of the Defendant MUSL provided the incorrect cut-off or closing

time to the Plaintiff to play the August 2017 Powerball to his demise.

        44.     On August 23, 2017 the Plaintiff returned to his home and watched on

television the Powerball lottery drawing to the Plaintiffs demise. The next day. Plaintiff

                                              12
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 13 of 55




drove to the 7-Eleven store where the employee told the Plaintiff the wrong cut-off time

and spoke with the store manager, Rakhee P. Sharma on August 24, 2017. Defendant

Sharma said that she was sorry that her employee, who was new provided the Plaintiff the

wrong cut-off time to play the Powerball lottery. Defendant Sharma, a 7-Eleven franchise

owner was negligent in hiring an undocumented/illegal alien or untrained employee to

work directly with the public.

       45.     Since Defendant Sharma is an authorized agent of the Texas Lottery, the

MUSL, SWCS, TLC, 7-Eleven is responsible for its agents conduct. MUSL was

negligent in not placing the cut-off or closing time on the back of the game playslips.

MUSL was also negligent in not advising the consumers on the back of the Powerball

game playslips that they should check with their state lottery commissioners offices for

information regarding the cut off or closing time to play the Powerball.

       46.     Defendant MUSL, TLC, SWCS, 7-Eleven, and Rakhee P. Sharma, its

employees, agents, and representatives were negligent of one or more of the following

negligent acts and/or omissions;

       a).     Defendant Rakhee P. Sharma, a franchise owner of a 7-Eleven store
               referenced herein was negligent in hiring an undocumented / illegal alien
               to work with the public at the 7-Eleven store referenced herein;

       b).     Defendant Rakhee P. Sharma, a franchise owner of a 7-Eleven store
               referenced herein was negligent in hiring untrained workers or employees
               to work with the public at the 7-Eleven store referenced herein;

       c).     Defendant Rakhee P. Sharma, a franchise owner of a 7-Eleven store
               referenced herein was negligent in hiring an untrained, undocumented,
               illegal alien worker that provided the Plaintiff with the wrong cut off or
               closing time to play the August 23, 2017 Powerball lottery;

                                            13
Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 14 of 55




    d).   Defendant MUSL,SWCS,and 7-EIeven was negligent in not employing a
          training program for its franchise owners, and if it does, MUSL, SWCS,
          and 7-Eleven was negligent for not employing an effect training program
          for its franchise owners like Defendant Sharma;


    e).   TLC was negligent in not employing a better training program for its
          agents and representative, and if it does, TLC was negligent for not
          employing an effect training program for its agents and representatives;

   f).    MUSL was negligent in not employing a better training program for its
          agents and representative, such as TCL, SWCS, and 7-Eleven, and
          Sharma, and if it does, MUSL was negligent for not employing an effect
          training program for its agents, representatives, and Commissions;

    g).   MUSL was negligent for failing to properly inform consumers in writing
          on the back of the playslips and in the convenience stores that promote
          their gaming products by posting signs or posters of the cut off time or
          closing time to play the Powerball lottery game so that new or
          inexperienced employees could not provide incorrect information to
          consumers as what occurred to the Plaintiff;


    h).   Rakhee P. Sharma failure to wam the Plaintiff and other consumers that
          the store hires undocumented / alien workers that might not understand the
          English language, or the workers might not be U.S. citizens, and might not
          be properly trained or provide correct answers to regarding the Lottery;

    i).   Even though Defendant 7-Eleven has alleged that franchises are in
          business for their own selfs. Defendants SWCS, 7-Eleven is nevertheless
          liable for the actions of its franchises that caused injury to Drake being
          that these franchises are doing business by displaying the 7-Eleven logo,
          which would make consumers believe that it is the Defendant 7-Eleven

          corporate owned stores instead of a self-employed single person;

                                       14
Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 15 of 55




   j).    MUSL, TCL, SWCS, and 7-Eleven, and Sharma are equally liable for
          those who represent it and make profit from its arrangements when one of
          its agents, or representatives causes injury to a consumer. MUSL failed the
          Plaintiff and other consumers by not simply placing on the back of the
          game playslips in writing the cut off or closing time to play the Powerball
          lottery, or at least instructions on the back of the playslips that the
          consumer should contact their state lottery commissions for cut off or
          closing times to play the Powerball lottery;


    k).   Defendants MUSL, TCL, SWCS, and 7-Eleven, and Rakhee P. Sharma
          and Pawan R. Sharma were negligent and put profits before the good will
          and ethical standards of consumers, including the Plaintiff;


    1).   Defendants MUSL, TCL, SWCS, and 7-Eleven, and Rakhee P. Sharma
          and Pawan R. Sharma failing to abide by state and federal consumer laws;


    m).   Defendants TLC knew at the time it printed the Powerball game play slips
          that the playslips did not contain the vital information of when the game
          closes to the Plaintiffs demise. MUSL was also aware of this problem.


    n).   Defendant Rakhee P. Sharma knew at the time the undocumented / alien
          worker or the new untrained employee advised the Plaintiff the wrong
          time that the Powerball closes that the employee wasn't trained properly,
          wasn't versed in the English language, which resulted in the Plaintiffs
          demise. Franchises owner. Defendant Sharma was careless and wasn't
          concerned about the consequences of her actions but only profit by hiring
          individuals who would accept less pay and no benefits. An employer
          cannot legally pay benefits to undocumented / illegal alien workers.


    o).   The undocumented / alien worker had no badge to indentify his name.
          Defendant Rakhee P. Sharma failed to warn or alert consumers that the


                                       15
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 16 of 55




                employee who gave the Plaintiff the wrong time for the cut-off or closing
               to play the Powerball lottery game that he was a new employee in training.
               Moreover, Defendant Sharma failed to supervise the undocumented /
               illegal alien worker or untrained worker that she knew was not versed in
               the English language or the lottery rules and regulations.

       p).     All off the Defendants above failed to be truthful, informative, and honest
               with the Plaintiff and other consumers;

       q).     MUSL failed to properly oversee, manage, direct, and train its agents and

               representatives which resulted in the Plaintiffs own demise.


       47.     Plaintiff is entitled to compensation for Defendants negligence and

negligent misrepresentations as described herein in this petition. Plaintiff damages are

substantial because of the earless actions of the Defendants. If the Plaintiffs alternative

for compensation is not acceptable as pled in this petition, Plaintiff sues the Defendants

MUSL, SWCS, 7-Eleven, and Sharma for the total sum of $2,800,000,000.00, which is

four (4) times the amount of the August 23, 2017 Powerball lottery for the deceptive,

unfair, and fraudulent information provided to the Plaintiff from Defendant Sharma's

undocumented / illegal alien worker who was also untrained. The Plaintiff also seeks

exemplary and special damages against the Defendants for knowingly with intent not to

properly train its agents, employees, staff, and Commissions which resulted in significant

mental anguish to the Plaintiff.




                                            16
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 17 of 55




                                 SECOND CAUSE OF ACTION



COUNT 2.       GROSS NEGLIGENCE


       48.     Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

       49.     Defendants MUSL its, agents, employees, and representatives were

grossly negligent because they knew or should have known that the cut off time or

closing time to play the Powerball was not assessable to consumers on the game

playslips, or posted in the 7-Eleven stores that market and sell lotto tickets.

       50.     SWCS, 7-Eleven, and Rakhee P. Sharma are agents for the MUSL and

TLC. The posting of signs in plain sight of the cut-off or closing time to play the

Powerball Lottery in the 7-Eleven stores was information that is vital to playing the game

and would have prevented the lost that occurred to the Plaintiff.

       51.     Powerball lottery makes millions of dollars every year. However, even

after the Plaintiff wrote letters to the TLC and to its agents Defendant 7-Eleven and

Defendant Sharma, there were no efforts by MUSL or TLC or any other lottery commiss

ions to have game playslips reprinted to incorporate the cut-off time to play the Powerball

or any other of its many other lottery games. Defendant's conduct is gross negligence.

       52.     Rakhee P. Sharma was grossly negligent in hiring an undocumented/

illegal alien worker and or untrained worker that provided false and misleading

information to the Plaintiff. Defendant Rakhee P. Sharma was grossly negligent in not

properly training her employees before allowing them to interact with consumers, and

                                              17
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 18 of 55




providing consumers with false and misleading information. Even after complaining to 7-

Eleven and the TLC in writing of the August 23, 2017 incident, it has not changed its

playslips to include a cut-off time for the Powerball lottery. Nor did the 7-Eleven, TLC,

or Rakhee P. Sharma respond to the letters the Plaintiff wrote them. Thus, there is no

intent from these defendants to change their conduct that caused Plaintiff injuries.

       53.     Moreover, the principle of res ipsa loquitur applies in this case. Plaintiff is

entitled to the doctrine of res ipsa loquitur "if the evidence affords a rational basis upon

which the jury can conclude that the elements of the doctrine required under state

substantive law are present." Id. And in this case, Georgia law supports res ipsa loquitur.

The Plaintiff was injured as a result of Defendants MUSL failure to print on its games

playslips the cut-off or closing times for the Powerball lottery. The Plaintiff was further

injured on account of 7-Eleven's non-caring approach to its franchises owners of not

having an opposition to its franchise owners hiring undocumented/illegal alien workers,

and or untrained workers. Defendants Sharma failures caused injury to the Plaintiff by

her hiring an undocumented/illegal alien worker and or untrained worker to undoubtedly

save money. For the millions of dollars that the MUSL, TLC, and 7-Eleven make as

profit off the Lottery, the implementation of the cut off time or closing on games

playslips of when the game closes to the public would not have been unreasonable, but

necessary to ensure consumers such as the Plaintiff are not injured. However, the

Defendants were not concerned about informing the public;just profits.

       54.     Defendants MUSL, SWCS, 7-Eleven and Rakhee P. Sharma conduct was

willfiil and wanton, without regards for providing factual information, but a focus on

profits only. As a result, the Plaintiff was injured in the follow ways:



                                             18
Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 19 of 55




    1).   By MUSL through its agents, representatives, and employees willfully and
          wantonly failing to post the cut-off or closing times on the playslips of the
          lottery games to play the Powerball Lottery;

    2).   By MUSL through its agents, representatives, and employees willfully and
          wantonly failed to include the cut-off and or closing times to play the
          Powerball and or Lottery games on its playslips or by signs at the agents
          stores such as 7-Eleven stores in plain sight for all consumers to read;

    3).   By MUSL failing to train its agents, representatives, and employees to
          properly inform the public when the cut off or closing times for their
          games such as the Powerball lottery and other Lottery games;

    4).   By the TLC and 7-Eleven failing to respond to the Plaintiffs letters, which
          indicate that TLC, 7-Eleven, and even the MUSL have no intention of
          correcting its failures which resulted in the injury caused to the Plaintiff;

    5).   By 7-Eleven failing to properly train its franchisees, Defendant Sharma
          even though 7-Eleven is an authorized agent of MUSL and TLC,


    6).   By TLC and 7-Eleven not responding to the Plaintiffs letter indicates that
          these defendants sought wantonly to cover up and or hide the Plaintiffs
          losses and the harm caused to him and the fact that Defendant Sharma hire

          undocumented/illegal workers and untrained workers to serve the public;

    7).   Failure to take adequate precautions to reasonably to protect the Plaintiff
          and the general public from such re-occurrences demonstrates gross
          negligence by the Defendants;

    8).   MUSL failure to order the reprinted of games playslips to incorporate cut
          off and closing time to play the Powerball, TLC failure to request MUSL
          to have playslips to incorporate cut-off and closing time to play Powerball,
          and MUSL failure to properly train, supervise and/or instruct its
          Commissions, and TLC failure to properly train, supervise and/or instruct
                                            19
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 20 of 55




               its agents such as 7-Eleven, and 7-Eleven failure to properly train,
               supervise and or instruct its franchises owners, its agents, representatives,
               and employees is gross negligence.


       55.     As a direct and proximate cause of their actions. Defendants named herein

are liable to the Plaintiff for punitive damages. Plaintiff seeks such damages against the
Defendants as pled herein.

                                  THTRD CAUSE OF ACTTON



COUNT 3.       VIOLATION OF 15 USC SS 41-58. THE FTC ACT
               AND THE LANHAM ACT 15 USC S 1125.


       56.     Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

       57.     Defendant MUSL violated the Federal Trade Commission Act (FTC) 15

USC §§ 41-58 by its unfair, deceptive acts and practices by not properly informing

consumers of the cut-off or closing time to play the Powerball lottery and through its

website, both affecting commerce.

       58.      Defendant MUSL advertisements on its lottery playslips and its website is

misleading in that the playslips and especially the website provides lots of information,

but does not inform consumers of the cut-off or closing time to play the Powerball or

other lottery games. MUSL is guilty of failures to disclose this important information

where it can be readily obtained.

       59.     Defendant MUSL website is designed to cause the consumer who views it

to be excited on becoming a millionaire to generate a desire for the Plaintiff and other

consumers to spend millions of dollars on MUSL lottery games, but MUSL failed to

                                             20
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 21 of 55




spend a small percentage of their earnings to inform the Plaintiff and other consumers of

the cut-off or closing time to play the lottery games which they administer and oversee.

       60.     Because the Defendants' website is available to consumers nationwide, it

advertises its products unfairly being that MUSL is fully aware that consumers would not

know the cut-off or closing time of the Powerball and other games without asking one of

its agents, as the Plaintiff did, because 7-Eleven stores are agents, representatives of

Defendant MUSL. Thus, Defendant MUSL is knowingly violating of 15 USC §§ 41-48.

       61.     Defendant MUSL unfair and misleading advertising through its playslips

and website have injured the Plaintiff as well as other consumers, in particularly in the

state of Georgia.

       62.     Defendants MUSL unfair and misleading advertising statements and

omissions violate sub-section (a)of the FTC Act. The Defendant MUSL also violated the

Lanham Act 15 USC § 1125:


       (1) Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any word, term, name, symbol, or device,
       or any combination thereof, or any false designation of origin, false or misleadine
       description offact, or false or misleading representation offact, which—


      (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
       affiliation, connection, or association of such person with another person, or as to
       the origin, sponsorship, or approval of his or her goods, services, or commercial
       activities by another person, or

       (B) in commercial advertising or promotion, misrepresents the nature,
       characteristics, qualities, or geographic origin of his or her or another person's
       goods, services, or commercial activities shall be liable in a civil action by any
       person who believes that he or she is or is likely to be damaged by such act.

                                           21
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 22 of 55




       63.     Defendants MUSL unfair and misleading advertising statements and

omissions and failure to disclose are likely to continue to injure other consumers.

       64.     Pursuant to 15 USC §1117, Plaintiff is further entitled to recover from

Defendant MUSL the damages sustained by Plaintiff as a result of Defendants' acts in

violation of 15 USC §§ 41-48(a).

       65.     Pursuant to 15 USC §1117, Plaintiff is further entitled to recover from

Defendant MUSL the costs of this action. Moreover, Plaintiff is informed and believes,

and on that basis alleges, that Defendants' conduct was undertaken willfully and with the

intention of causing harm to the Plaintiff, deception, and misleading to make profits from

the Plaintiff and other consumers.




                                                22
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 23 of 55




                            FOURTH CAUSE OF ACTION


COUNT 4.       DECEPTIVE AND UNFAIR TRADE PRACTICES(STATE)



       66.     Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

       67.     Pursuant to Georgia state law and federal law. Plaintiff pleads a cause of

action against the Defendants MUSL, SWCS, 7-Eleven, and Sharma, its management,

agents and representatives and employees for deceptive and unfair trade practices through

interstate commerce.

       68.     The Plaintiff is a 'consumer' as defined under the Georgia Deceptive

Trade Practices Act and the Vt. Stat. Ann. tit. 9, §§ 2451 through 2480g in that he sought

to play the nationwide lottery game, the Powerball. The Defendants named herein

engaged in acts or practices declared unlawful by Vt. Stat. Ann. tit. 9, §§ 2451 through

2480g (Georgia Deceptive Trade Practice Act). Plaintiff further shows as follows:

  a. Defendant Rakhee P. Sharma, and her partners, employees, agents, and its
     representative's actions were deceptive when they failed to disclose the fact that she
      had hired undocumented/illegal alien workers and or untrained workers to work
      with the public at her 7-11 franchise store.
  b. It was unfair practice for Sharma employees to give the Plaintiff the incorrect time
     that the Powerball Lotteiy closes to play the game on August 23, 2017.
  c. It is an unfair and deceptive practice for 7-Eleven to allow its franchise owners,
     Defendant Sharma to hire undocumented/illegal alien workers, and or untrained
      workers when the franchise owners are using the 7-Eleven logo and making
      consumers feel that they are assured that they are dealing with a creditable
     company, corporate owned, but in fact, consumers are dealing with an individual.



                                             23
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 24 of 55




 d. It was deceptive and unfmr for the MUSL not to incorporate in its playslips the cut
     off time or closing time to play the Powerball lottery games on the back of the game
     slips in August of2017. An 'Unconscionable Action,' which is a fraud. This type of
     action is a violation under the Georgia Protection Act, Vt. Stat. Ann. tit. 9, §
     2453(a)(prefatory language), and equitable relief pursuant to Vt. Stat. Ann. tit. 9, §
     2458. Attorney fees are allowable: Vt. Stat. Ann. tit. 9, § 2461(b).

     Restitution Pursuant to Georgia Deceptive Trade Practice Act:
     Vt. Stat. Ann. tit. 9, § 2458(b)(2).

       69.     The actions by Defendant MUSL of failing to incorporate the cut-off or

closing time or when the Powerball lottery game closes on the game playslips or in the
stores sell the lottery product by posting signs of the cut-off or closing time through its
agents and representatives were unfair and deceptive practices against the Plaintiff and

consumers in general, which caused Plaintiff injury through their reckless and negligent

actions with the full knowledge that this information was required; to know when the
Powerball lottery game closes. This breach was a producing cause of the Plaintiffs

damages. In fact, "[e]ven a truthful statement may be deceptive if it has a capacity or
tendency to deceive." The capacity to deceive can be found without a finding that anvone

has actuallv been deceived. State ex ret Mcleod v. Brown. 294 S.E. 2d 781. 783.

       70.     Georgia Protection Act for consumers allows compensatory damages

pursuant to Vt. Stat. Ann. tit. 9, § 2461(b):(A) False, misleading, or deceptive acts or

practices in the conduct of any trade or commerce are hereby declared unlawful and are

subject to action by the consumer protection division. The statute allows for punitive

damages: Vt. Stat. Ann. tit. 9, § 2461(b) - treble damages. The lottery playslips are

disturbed in commerce to 47 states including Georgia. Therefore the action of MUSL is

affecting commerce. The act also allows attorney fees under Section Vt. Stat. Ann. tit. 9,

§ 2461(b). Vt. Stat. Ann. tit. 9, § 2451a(b) defines "goods" and "services" broadly to

include "intangibles" and "other property or services of any kind."

                                            24
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 25 of 55




  a. False, misleading, or deceptive acts or practices in the conduct of any trade or

     commerce are unlawful and are subject to action by the consumer protection

     division under the federal statute: Fed. Trade Commission Act 15 U.S.C. §§ 41-58.


     FEDERAL UNFAIR AND DECEPTIVE TRADE PRACTICES



       71.     Defendant MUSL also violated Federal Trade Commission Act(FTC Act)
(15 use §45) Section 5, [5(a)] because the Powerball Lottery invites consumers
nationwide to play its games, but fail to inform the public when its cut off or closing time
to play the game which is of upmost importance. The deceptive and unfair practices are:


      1.       Without knowledge of the cut-ofF or closing time, the Plaintiff and other
               consumers could miss playing their numbers, which could cost them
               millions, as it has the Plaintiff;

     2.        MUSL agents hiring undocumented/ illegal alien workers and or untrained
               workers who are unable to speak the English language well, and who do
               not know the rules of the Lottery is a receipt waiting to create a problem,
               as in the case at bar;

     2.        Injury to consumers cannot be reasonably avoided because the MUSL
               apparently have decided not to reprint lottery playslips to incorporate the
               cut-off time or closing time for the lottery games, in particularly the
               Powerball Lottery game.

     3.        As set forth in the Plaintiffs petition, the MUSL through its employees,
               agents. Commissions, and representatives are willing to mislead and
               misrepresent to the public that their agents which are convenience stores
               in the United States are trained to provide the correct information about
               their products, including the Powerball lottery, and other lottery games,
               and scratch off games. Factually, many employees of convenience stores


                                              25
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 26 of 55




               are not trained to answer basis questions regarding cut-off times to play
               the Powerball or other lottery games.

     4.        Since MUSL, SWCS, TLC, and 7-Eleven are not concerned about its
               franchises hiring undocumented/ illegal alien workers, and or untrained
               workers, and the franchises are not concerned about hiring undocumented
               /illegal alien workers, and or untrained workers these defendants
               misleading representations, omissions, and practices are material.

     5.        The failure to provide information that is critical to playing the Lottery
               games is not outweighed by the countervailing benefits to consumers.


       72.     Pursuant to the deceptive trade practices acts as pled herein, an unfair or

deceptive acts or practices, the Plaintiff do not have to show or prove that a claim or

representation was intended to deceive, the Plaintiff only need to present to the Court that

Defendants and its management, agents, employees, or representatives actions had the

capacity effect or tendency to deceive. The capacity to deceive can be found without a

finding that anyone has actually been deceived:

       a).     Plaintiff only has to establish that an act or practice is unfair or deceptive;

       b).     Plaintiff must demonstrate that the practice has an impact upon public
               interest.



       73.     Since the public in general could be persuaded to accept the advise of an
employee, staff member, or worker who is actually an undocumented/ illegal alien who is
also untrained, believing that they should trust these workers because the place of
business has the familiar 7-Eleven logo, this type of conduct would have an impact on
other unsuspecting victims of such deceptive and unfair actions through commerce.
       74.     Plaintiff suffered mental anguish as a result of the Defendants named
herein deceptive acts. Defendant's behavior was carried out knowingly with intent to



                                             26
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 27 of 55




deceive the Plaintiff as well as other consumers. Defendant MUSL,SWCS,7-EIeven, and

Sharma violated Georgia Fair Business Practices Act. For the reason that Defendants

MUSL, SWCS, 7-Eleven, and Sharma and its management, agents, and representatives

acted knowingly, with intent not to disclose information that a consumer should be

informed of such as the cut-off or closing time to play the Powerball lottery. Thus,

Plaintiff is seeking to recover trebled damages and punitive damages from defendants.

       75.     It was a deceptive act or practice for MUSL, its agents, its employees.

Commissions, and or its representatives to violate federal and or state laws, affecting

commerce:



       a).     By all the ways pled herein in this original petition;

       b).     By its representatives failures to disclose and to misrepresent to the
               Plaintiff who is a consumers as defined under the statute, the correct
               information regarding the cut-off or closing time to play the Powerball
               lottery game;

       c).     By MUSL, agents and representatives violating federal and state civil
               laws.



       d).     By Defendant SWCS, 7-Eleven, and Sharma agents, employees, and
               representatives violating federal and state civil laws.



       76.     The above-described actions were committed by Defendants named herein

and were committed willfully, wantonly and with reckless disregard for the rights of

Plaintiff. The Plaintiff asks this Court for an injunction against MUSL,and that MUSL be

ORDERED to pick up all of the playslips for all lotto games nationwide, and ORDER

Defendant MUSL to incorporate on its game playslips for the Powerball and other similar

games that it administer the cut-off and or closing time for each of their games.

                                            27
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 28 of 55




                              FIFTH CAUSE OF ACTION



COUNT 5.       FRAUD BY NONDISCLOSURE AND MISREPRESENTATION



       77.     Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

       78.     At all times relevant hereto. Defendant MUSL breached it's aforesaid duty

of disclosure by representing, either affirmatively or by omission, that the

aforementioned described defects by failing to disclose that the Powerball game playslips

did not incorporate the cut-off or closing for the game closure.

       79.     MUSL failed to disclose that it does not control its Commissions or even

its agents, such as the convenience stores, which in this case is controlled by SWCS, 7-

Eleven, and franchise owners such as Defendant Sharma that sell its gaming products.

Apparently SWCS and 7-Eleven are not concerned whether or not these convenience

store franchises of 7-Eleven and or its employee are truthful to consumers.

       80.     Defendant 7-Eleven failed to disclose that the convenience stores with the

7-Eleven logo were not corporate owned but franchises owned by individuals.

       81.     Defendant 7-Eleven failed to disclose that it does not have a policy to

oversee or control its agents or franchise owners, therefore if a franchise owner hires

undocumented/ illegal aliens workers or untrained workers it is of no concern to

Defendants SWCS and 7-Eleven.

       82.     Defendant Sharma misled and concealed the fact she hired undocumented

/illegal aliens workers or they were unreliable and untrained workers who is subject to

providing untrue and misleading statements. Sharma failed to supervise these workers.

                                             28
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 29 of 55




       83.     Defendant Sharma had a duty to disclose to the Plaintiff that her

employees were untrained, or in training, and Sharma wouldn't supervise these workers.

These facts were material in that if proven. Plaintiff could have avoided injury by seeking

the information that he requested from another source or store that sells lottery products.

       84.     Defendant Sharma was deliberately silent when she new that she hired an

employee that was an undocumented/illegal alien worker or that he was untrained and

one that she failed to supervise could not be relied on for information or directions.

       85.     Defendant 7-Eleven was deliberately silent when the corporate was fully

aware that its franchise owners were hiring people who probably were undocumented/

illegal aliens workers, and were poorly trained with possible backgrounds of crimes.

       86.     By failing to disclose the aforesaid facts, MUSL, SWCS, 7-Eleven, and

Sharma intended to induce Plaintiff to take some action or reframe from acting.

       87.      Plaintiff was injured as a result of the Defendants MUSL, SWCS, 7-

Eleven, and Sharma conduct as pled herein.

       88.     Defendant Sharma never attempted to warn the Plaintiff that some of her

employees where in fact undocumented/ illegal alien worker or they where grossly

untrained or that she failed to supervise them in their duties. If these fact were disclose to

the Plaintiff, which were known to Defendant Sharma, and probably known to

Defendants MUSL and 7-Eleven, this information could have easily prevented the

Plaintiffs injuries, which were sustained by the Plaintiff on or about August 23, 2017.

       89.      Plaintiff reasonably relied on Defendant Sharma employees because they

were employees appearing of a highly recognized place of business (7-Eleven stores),

and therefore the Plaintiff relied on the employee representations to his detriment as pled



                                             29
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 30 of 55




herein. Defendants MUSL, 7-Eleven, and Sharma benefited from Plaintiffs' reliance,

through purchasing lottery products, and buying other products that a convenience store

market and sell such as gasoline, cigarettes, and other products.

       90.     As a result, Plaintiff was damaged and injured. Based on the nondisclosure

committed by Defendants MUSL, SWCS, 7-Eleven, and Sharma. Plaintiff is entitled to,

and hereby requests, a judgment against Defendants MUSL, SWCS, 7-Eleven, and

Sharma severally for actual damages, exemplary damages, costs, pre-judgment interest,

post-judgment interest, all in amounts to be determined in accordance with applicable law

and any other relief that the Court may grant the Plaintiff.

       91.     MUSL, SWCS, 7-Eleven, and Sharma violated the duty owed to Plaintiff

by failing to exercise reasonable care and competence.

       92.     Plaintiff reasonably, and justifiably relied on the misleading information

provided by Defendant Sharma. The foregoing acts and omissions described above of the

Defendants MUSL, SWCS, 7-Eleven, and Sharma taken separately or collectively,

constitute a direct and proximate cause of the Plaintiffs injuries and damages.




                                             30
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 31 of 55




                                   SIXTH CAUSE OF ACTION



COUNT 6.        BREACH OF IMPLIED CONTRACT




       93.      Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

       94.      Pursuant to Georgia state law and federal law. Plaintiff pleads a cause of

action against Defendants MUSL, SWCS, 7-Eleven, and Sharma for breach of implied

contract.


       95.      MUSL is in the business of, among other things, operating lottery games.

MUSL's members include the Arizona Lottery, Arkansas Lottery, Colorado Lottery,

Connecticut Lottery Corporation, D.C. Lottery, Delaware State Lottery, Florida Lottery,

Hoosier Lottery, Idaho Lottery, Iowa Lottery, Kansas Lottery, Kentucky Lottery

Corporation, Louisiana Lottery Corporation, Maine Lottery, Minnesota State Lottery,

Missouri Lottery, Montana Lottery, Nebraska Lottery, new Hampshire Lottery

Commission, New Mexico Lottery Authority, North Carolina Education Lottery, North

Dakota Lottery, Oklahoma Lottery, Oregon Lottery, Pennsylvania Lottery, Rhode Island

Lottery, South Carolina Education Lottery, South Dakota Lottery, Tennessee Education

Lottery, Georgia Lottery, U.S. Virgin Islands Lottery, Wisconsin Lottery, and West

Virginia Lottery. Defendant MUSL controls, prints, and oversee the lottery playing slips

that it ships to all of the aforesaid states, including the state of Georgia

        96.     Every state's Lottery Commissions has a written contract with MUSL, and

when a consumer of any of the above named states fill out a Powerball playslip, they also

                                               31
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 32 of 55




also have an implied contract with MUSL, which it breached its contract with the

Plaintiff by not providing the Powerball playslips with the cut-off or closing time for the

Powerball game on August 23, 2017.

        97.     7-Eleven owns and operates over seven thousand five hundred

convenience retail stores in the United States. Each store has MUSL products and other

Lottery products for consumers to play. And each of the nearly 8,000 7-Eieven stores has

an implied contract with consumers who play the Lottery at their stores. That contract

consist of being honest to its customers and as a representative of MUSL and other

Lottery Commissions, 7-Eleven has a responsibility not to be deceptive, untruthful, and

not to employ individuals who provide misleading and untrue directions to consumers

like the Plaintiff.

        98.     In order to have a valid implied contract, there must be "(1) an offer;(2)

an acceptance in strict compliance with the terms of the offer;(3) a meeting of the minds;

(4) each party's consent to the terms; and (5)execution and delivery of the contract with

intent that it be mutual and binding." See In re Capco, 669 F.3d at 279-80. In the case at

bar, MUSL through Defendants SWCS, 7-Eleven, and Sharma offered the implied

contract to all of its patrons when they entered any of 7-Eleven convenience stores by

filling out a playslip for the Powerball lottery or any of the other lottery games.

        99.     Though the majority of patrons like the Plaintiff were unaware that 7-

Eleven stores were mostly franchise owned and that the franchise owners hires

undocumented/ illegal aliens workers or workers that are untrained, and unsupervised,

nevertheless the 7-Eleven convenience stores are an extension of MUSL contract.

        100.    The essential elements of a breach of implied contract action are "the

existence of a valid implied contract, performance or tendered performance by the

                                             32
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 33 of 55




plaintiff, breach of the implied contract by the defendants, and damages resulting from

the breach." Fisher v. Blue Cross & Blue Shield of Tex., Inc., 2015 U.S. Dist. LEXIS

127297, 2015 WL 5603711, at *10 (N.D. Tex. 2015)(citing Sports Supply Grp., Inc. v.

Col Gas Co., 335 F.3d 453,465(5th Cir. 2003)).

       101.    Georgia's law provides that "[w]here the contract provides for successive

performances but is indefinite in duration it is valid for a reasonable time, but unless

otherwise agreed may be terminated at any time by either party." But "[t]ermination of a

contract by one party . . . requires that reasonable notification be received by the other

party." Id. § 2.309(c). It does not appear that Defendant MUSL attempted to terminate its

contract with the SWCS,and 7-Eleven consumers.

       102.      An implied contract "arises from the acts and conduct of the parties, it

being implied from the facts and circumstances that there was a mutual intention to

contract." Lection v. Dyll, 65 S.W.3d 696, 704 (Tex. App. 2001, pet. denied) (quoting

Haws & Garrett Gen. Contractors, Inc. v. Gorbett Bros. Welding Co., 480 S.W.2d 607,

609 (Tex. 1972); Gillum v. Republic Health Corp., 778 S.W.2d 558, 569 (Tex. App.

1989, no writ)). The existence of an implied contract is "inferred from the

circumstances.


       103.      As alleged herein, as a direct and proximate result of Defendants MUSL,

SWCS, 7-Eleven, and Sharma conduct it breached the contract with the Plaintiff. The

Plaintiff seeks actual and punitive damages against Defendants MUSL,SWCS, 7-Eleven,

and Sharma it agents and representatives as alleged herein.




                                            33
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 34 of 55




                                SEVENTH CAUSE OF ACTION



COUNT 7.       FAILURE TO WARN


        104.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        105.   Defendant MUSL had a duty to alert the Plaintiff and the general public

who desired to play the Powerball lottery that consumers must contact an authorize

Lottery Commission to obtain cut-off or closing times for the Powerball lottery game

because this important information is not on the playslips or available by signs in the 7-

Eleven stores. See Exhibit 8(Photograph inside of the 7-Eleven store referenced herein).

There are photographs of the entire store during the month of August 2017.

        106.   Defendant SWCS and 7-Eleven had a duty to alert the Plaintiff and the

general public who desired to fill out a playslip for the Powerball lottery game at any of

its nearly 8,000 convenience store locations that the stores are owned by franchise and

not corporate owned. Typically, franchise owned businesses have the name of the

franchise owner posted in the front of the business.

        107.   Defendant Sharma had a duty to alert the Plaintiff and the general public

who desired to play the Powerball lottery at her 7-Eleven franchise that she employs

undocumented/ illegal aliens workers and or untrained workers who are not supervised.

        108.   MUSL, SWCS, 7-Eleven, and Sharma is liable to the Plaintiff because

these defendants and its employees, agents, and representatives: 1). "fail[ed] to exercise

reasonable care" and "increase[d] the risk of... harm" to the Plaintiff by:

       a).     MUSL failing to incorporate the cut-off and or closing time for the
               Powerball on the back of its game play slips or by signs in the
               convenience stores;
                                             34
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 35 of 55




        b).    SWCS and 7-Eleven failing to alert the Plaintiff and other consumers of
               the fact that Defendant Sharma employs undocumented/ illegal alien
               workers or untrained workers which are not properly supervised;

        c).    Failing to alert the Plaintiff and other consumers of the fact that SWCS
               and 7-Eleven does not monitor or care to monitor whom its franchise

               owners hire for its employees, including if the franchise owners hires
               Sharma hires undocumented/ illegal alien workers or untrained workers;
               and workers who are not supervised that possibly have extensive criminal
               records;

        d).    MUSL Failure to post signs in the convenience stores which MUSL have
               its gaming products of the cut-off and or closing time for the Powerball
               lottery, and other lottery games.


       109.    The harm was suffered by the Plaintiff because of his reliance on

Defendants MUSL, SWCS,7-Eleven, and Sharma would take reasonable steps to protect

him and the general public from fraud, deceptive and unfair conduct, and that all

employees were reasonably trained and could speak and understand the English language.

       110.    The risk of harm was undoubtedly inherent to the MUSL because it was

fully aware that the organization nor any of its agent convenience stores have posters

alerting consumers of the cut-off and or closing time for the Powerball lottery game in

August of 2017. Defendants MUSL, SWCS, 7-Eleven, and Sharma put profits ahead of

informing the Plaintiff and the general public of the cut-off and or closing time to play

the Powerball lottery, which was extremely important to playing the Powerball lottery.

       111.    Defendant MUSL failed to employ reasonable protection of the general

public like the Plaintiff, by failing to take practical provisions of incorporating the cut-off

or closing time on the game playslips. The inadequate warnings and lack of warning on

the playslips, and failure to employ posters or signs in the convenience stores that carried

                                             35
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 36 of 55




MUSL gaming products, MUSL failed to warn or caution the Plaintiff and the general

public of the cut-off or closing time to play the Powerball lottery game in August of

2017, and as a result, the Plaintiff lost millions of dollars.

        112.    MUSL, sews, 7-Eleven, and Sharma were negligent, careless, and is

guilty of other wrongdoings and actions described herein, which caused Plaintiff to suffer

injuries and damages as described with particularity, as described throughout this

compliant.

        113.    As a direct and proximate cause of the Defendants MUSL, SWCS, 7-

Eleven, and Sharma negligence in failing to warn, the Plaintiff suffered emotional pain,

and prohibition in participating in the August 2017 Powerball lottery.



                                  EIGHTH CAUSE OF ACTION



COUNT 8.        EXEMPLARY DAMAGES AND VICARIOUS LIABILITY



        114.    Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        115.    Plaintiffs injuries resulted from Defendants MUSL, SWCS, 7-Eleven, and

Sharma employees gross negligence, which entitles Plaintiff to exemplary damages.

        116.    Defendants MUSL, SWCS, 7-EIeven, and Sharma committed actual

malice, and negligence, which entitles Plaintiff to exemplary damages under Georgia

State Codes.



                                               36
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 37 of 55




       117.    Plaintiffs injuries resulted from Defendants MUSL,SWCS, 7-Eleven, and

Sharma employees gross negligence, malice and the Plaintiff is entitled to exemplary

damages as authorized by Georgia State Codes.


                                  NINTH CAUSE OF ACTION


COUNT 9.       VICARIOUS LIABILITY
               PRINCIPAL-AGENT LIABILITY-ACTUAL AUTHORITY



        118.   Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

        119.   Defendant Sharma is a franchise owner of a 7-Eleven convenience store.

Defendant Sharma and her employees have actual authority to act on behalf of the
Defendants MUSL, SWCS, and 7-Eleven. Defendants MUSL, SWCS, 7-Eleven, and

Sharma and its agents, representatives, and Commissions failed to undertake adequate
safety measures of making sure that the playslips for the August 2017 Powerball lottery
incorporated the cut-off or closing time for the Powerball lottery game. It was imperative
that the Plaintiff and other consumers know when the Powerball lottery game closes.
However, Defendants MUSL,SWCS,7-Eleven, and Sharma was negligent in alerting the

Plaintiff and other consumers to the cut-off or closing time to play the August 2017
Powerball lottery. Thus, Defendants MUSL, SWCS, 7-Eleven, and Sharma violated
Georgia State Codes. Vicarious liability arises from the principal's right of supervision
and control over the agent's performance. Doe v. Forrest, 176 Vt. 476, 853 A.2d 48 (Vt.
2004) Georgia Power Co. v. Beam, 472 So.2d 619 (Ala.1985). Burlington Indus., Inc. v.
Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998). See Lifestar Response
of West Virginia, Inc. v. Admiral Ins. Co., 17 So.3d 200, 213 (Ala. 2009). The parties'
characterization of their relationship is of no consequence; the facts of the relationship
control the issue. Faragher, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662(1998)).


                                             37
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 38 of 55




                                  TENTH CAUSE OF ACTION


COUNT 10.      VICARIOUS LIABILITY
               PRINCIPAL-AGENT LIABILITY-RESPONDENT SUPERIOR



        120.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        121.   As an employer Defendant MUSL is liable for the actions and employees

that it oversee and administer. Defendant SWCS and 7-Eleven is liable for the actions of

the franchise owner's actions and its employees. Defendant Sharma is liable for the

actions of the undocumented/ illegal aliens workers or untrained workers actions.

Defendants MUSL, SWCS,7-Eieven, and Sharma are vicariously liable for the torts of an

employee acting within the scope of employment even though the employer did not

personally commit the tort. Goodyear Tire & Rubber Co., v. Mayes. Defendant Sharma,

franchise owner of the 7-Eleven convenience store in question violated Georgia State

Codes. Jones Exp., Inc. v. Jackson, 86 So. 3d 298 (2010). The actual harm to Plaintiff

occurred while Defendant Sharma and her undocumented/ illegal aliens workers or

untrained workers provided Plaintiff with false, misleading, incorrect, deceptive and

untrue information while acting within the scope of their employment as set forth herein.


                               ELEVENTH CAUSE OF ACTION


COUNT 11.      VICARIOUS LIABILITY AND AIDING AND ABETTING



        122.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

                                             38
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 39 of 55




        123.   TLC, SWCS, and 7-EIeven conduct aided Defendant Sharma to hide the

fact that she hired undocumented/ illegal aliens workers or untrained workers and that the

unidentified worker gave the Plaintiff incorrect information regarding the cut-off and or

closing time for the Powerball lottery in August of 2017.

        124.   Plaintiff claims exemplary damages against Defendants MUSL, SWCS,7-

Eleven, and Sharma through its employees, agents, and representatives. Plaintiff is

asserting a vicarious liability claim against Defendants MUSL, SWCS, 7-Eleven, and

Sharma.


        125.   The Supreme Court recognizes aiding and abetting as a theory for

imposing joint liability as in this case. Therefore there isjoint vicarious liability regarding

MUSL,SWCS,7-Eleven, and Sharma through its employees, agents, and representatives.

Kimbach Tool Co. v. Corbelt-Wallace Corp. Since the 1930s, Georgia courts have

assumed a defendant can be liable for a tort under the theory of aiding and abetting.



                                TWELFTH CAUSE OF ACTION



COUNT 12.       VICARIOUS LIABILITY AND CONSPIRACY



        126.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        127.    Civil conspiracy pursuant to vicarious acts are a type of participatory

liability used to establish join several defendants liability for those who participate in an

agreement to commit a tort. Defendants SWCS,7-Eleven, and Sharma through its em-


                                              39
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 40 of 55




ployees, agents, and representatives conspired together to cover up claims the fact that

Defendant Sharma had hired undocumented/ illegal aliens workers and or workers

untrained and unsupervised at her 7-Eleven franchise convenience store.




                             THIRTEENTH CAUSE OF ACTION



COUNT 13.      VICARIOUS LIABILITY
               PRINCIPAL-AGENT LIABILITY—RATIFICATION




        128.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        129.   Plaintiff was harmed by the actions of the Defendants MUSL, SWCS, 7-

Eleven, and Sharma through its employees, agents, and representatives. Defendant's

SWCS, 7-Eleven, and Sharma through its employees, agents, and representatives

conspired to cover up claims the fact that Defendant Sharma had hired undocumented/

illegal aliens workers at her 7-EIeven franchise convenience store. Defendant Sharma

was committing a federal crime by hiring undocumented/ illegal aliens workers.




                                             40
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 41 of 55




                             FOURTEENTH CAUSE OF ACTION



COUNT 14.      VICARIOUS LIABILITY
               PRINCIPAL-AGENT LIABILITY—VICE-PRINCIPAL




        130.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        131.    Pl^ntiff seeks exemplary damages from Defendants MUSL, SWCS, 7-

Eleven, and Sharma because of its vicarious liability through its employees, agents, and

representatives. Plaintiff claims actual damages, exemplary damages and joint and

several liabilities against Defendants MUSL, SWCS, 7-Eleven, and Sharma through its

employees, agents, and representatives.

       132.    Defendants MUSL, SWCS, 7-Eleven, and Sharma had to have some

knowledge of the overt act committed by its agents and representatives or employees as

described herein, and even if they didn't it would not alleviate its responsibility or

accountability to the Plaintiff for damages.




                                               41
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 42 of 55




                                 FIFTEENTH CAUSE OF ACTION



COUNT 15.        PLAINTIFFS REQUEST A COURT ORDER TO
                 RESCIND THE AUGUST 2017 POWERBALL LOTTERY



        133.     Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        134.     On August 23, 2017 the Powerball was $700,000,000.00. Millions of

people played that game, being that it was one of the highest Powerball's in history. The

Plaintiff who normally does not play Powerball was enticed into playing the lottery game.

        135.     Unlike the Plaintiff, Defendant Mavis L. Wanczyk played her numbers on

August 23, 2017 for the Powerball game and she alone won the grand prize of Seven

Hundred Million dollars. However, the Plaintiff who was not a regular Powerball lottery

player did not have the opportunity to play the Powerball on August 23, 2017 because

representatives of MUSL, a agent of MUSL (a franchise owner) Defendant Sharma

employed an undocumented/ illegal alien worker and or an untrained worker, who

provided Plaintiff with the wrong time to play the Powerball lottery in August of 2017.

Plaintiff wrote Defendant Wanczyk a letter to inform her of the controversy regarding the

August 2017 Powerball lottery, but was unable to serve her. See Exhibits 6 and 7.

        136.     As pled herein, the conduct of Defendants MUSL, SWCS, 7-Eieven, and

Sharma were unfair to the Plaintiff in that he wasn't provided the correct cut-off or

closing time to play the Powerball lottery.'

'Seifertv. Buhl Optical Co.,276 Mich. 692, 268 N.W. 784, 787(1936)("Suit may be brought
by parties engaged in a profession or business to enjoin unfair trade and practice which would be
injurious to their interests, and the fact that such practices are punishable by criminal penalties is
immaterial.")
                                                  42
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 43 of 55




        137.   A sweepstakes or lottery is legal if it discloses the terms and conditions of

the contest, the sponsor and the sponsor's address, the odds of winning, and discloses that

an alternative free method of entry is available. However in this case, the Defendants

MUSL, TLC, sews, 7-Eleven, and Sharma failed to provide an important part of

playing the August 23, 2017 Powerball lottery, the cut-off or closing time for the game,

which is critical to playing the Powerball lottery game. It is not usual for a sweepstakes

prize, lottery prize to be rescinded if the organization of the sweepstakes or lottery is

guilty of fraud or unfair trade practices as in this case before the Court.

        138.   Therefore, the Plaintiff ask the Court as an alternate resolution to this legal

matter, to rescind the August 2017 Powerball lottery drawing, because the Plaintiff unlike

all other consumers who played the August 2017 Powerball lottery did not have an

opportunity to play the Powerball lottery. Further, an even more moving reason to rescind

the lottery is that the Plaintiff was prevented from playing his numbers for the August

2017 Powerball lottery by the Defendants actions. The fact that TCL, 7-Eleven, and

Sharma did not respond to the letters that the Plaintiff wrote to them signify that they

were trying to cover up the fact that the Plaintiff lost millions of dollars and they were

responsible for the Plaintiffs damages.

        139.   Further, that the Court orders the MSLC to confiscate or seize the

remaining funds paid out to Mavis L. Wanczyk until this legal matter is resolved.




                                             43
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 44 of 55




                          SIXTEENTH CAUSE OF ACTION
               DEPRIVATION OF RIGHTS UNDER — 42 USC S 1981

COUNT 16.      DEPRIVATION OF RIGHTS


        140.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        141.   Plaintiff is an African American. MUSL is an association that administers

and manages the Powerball lottery and other games, which consist of predominantly

white executives. 7-Eleven operate convenience stores worldwide consist of predomi

nantly white executives. Southwest Convenience stores owns and operates 7-Eleven

convenience stores in the United States consist of predominantly white executives.

Defendant Sharma appears to be from the Country of Indian; however, she considers her

race to be white. The acts committed by Defendants MUSL, TLC, SWCS, 7-Eleven, and

Sharma its employees, agents and representatives as pled herein deprived the Plaintiff,

Drake, a member of a racial minority, of the rights, privileges and immunities guaranteed

to citizens ofthe United States in violation of 42 USC §§ 1981.

        142.   The acts complained of were carried out by the aforementioned

organizations, companies, and individuals who were employees or representatives of

Defendant MUSL, SWCS, 7-Eleven, and Sharma to deprive the Plaintiff of his right to

the performance of the implied contract between the Plaintiff and MUSL and its agents.

        143.   Defendants MUSL deprived the Plaintiff of the contractual relationship by

its refusal and or failure to instruct lottery commissions to incorporate on its Powerball

playslips the cut-off and closing time to play the Powerball lottery. 42 USC §1981 states:

                                             44
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 45 of 55




       "All persons within the jurisdiction of the United States shall have the same right
       in every State and Territory to make and enforce contracts ..

       "For purposes of section §1981, the term "make and enforce contracts" includes
       the makina. performance, modification, and termination of contracts, and the
       enjoyment of all benefits, privileges, terms, and conditions of the contractual
       relationship.


       144.   Defendant Sharma prohibited the Plaintiff from playing the August 23,

2017 Powerball lottery because she employed undocumented/ illegal alien workers or

untrained and unsupervised workers who told the Plaintiff the incorrect cut-off or closing

time for the August 23, 2017 Powerball. Plaintiff desired to make a contract with

Defendant MUSL and TLC through Defendant Sharma; however. Plaintiff was not

allowed to make his contract with MUSL and TLC to play the August 23, 2017, on

account of Defendants MUSL policies and customs and Sharma employee.

       145.    Defendants SWCS and 7-Eleven also infringed on the Plaintiff making a

contract with MUSL because SWCS and 7-Eleven allowed Defendant Sharma to employ

undocumented/ illegal alien workers, and or untrained who were unsupervised by

Defendant Sharma who provided the Plaintiff with false and misleading information to

his demise. If SWCS and 7-Eleven would have had a more strict guidelines for its

franchise owners hiring practices, and if SWCS and 7-Eleven had its own coaching and

training program. Defendant Sharma would not had hired undocumented/ illegal alien

workers, and or untrained, and the Plaintiff would have known the correct cut-off time,

which he would have made his contract with MUSL, thus he would have secured a

contract with MUSL,and a split of the $700,000,000.00.

                                           45
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 46 of 55




        146.     Defendants MUSL, TLC, SWCS, 7-Eleven, and Sharma deprived the

Plaintiff    of the enjoyment of all benefits, privileges, terms, and conditions of the

contractual relationship as pled herein.

        147.     Pursuant to §1981, Plaintiff has every right to make and enforce contracts.

Plaintiff has shown the Court that if not for Defendants Sharma employee instructing the

Plaintiff incorrectly of the cut-off time to play the Powerball, the Plaintiff would have

had a contract with MUSL. Plaintiff by this suit is enforcing the contract that he would

have had otherwise than the breach, negligence, and violations of the Plaintiffs rights. 42

use §1981 also protects against impairment by nongovernmental discrimination.

        148.     Section 1981 itself protects the right of gU persons within the jurisdiction

of the United States to ^'make and enforce contracts'' 42 U.S.C. § 1981(a).^ In addition,

the rights drawn out in § 1981(a) are protected from "impairment by nongovernmental

discrimination," as well out right denial by the statute. 42 U.S.C. § 1981(c).

        149.     There is no Eleventh Circuit law on this precise issue, but Plaintiffs claim

that impairment of the right to make contracts is congnizable. Other circuits have

recognized, even in the era ofPatterson, that a claim for discriminatoiy interference with

the making of a contract with a third party is covered by § 1981. See,Q.g., Daniels v.

Local Pipefitters Ass'n Local Union No. 597, 945 F.2d 906, 913-916 (7th Cir. 1991).

        150.     Further, if § 1981 is to have any teeth, especially in the case at bar, the

Plaintiffs need to make the contract with MUSL,is just as important as to enforce the


 Just to maintain clarity, this court is citing to subsections (a),(b), and (c) of § 1981, and not to the
distinct 42 U.S.C. § 1981a.




                                                  46
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 47 of 55




contract with MUSL. Moreover, Defendants Sharma offer to the Plaintiff of a cup of

coffee, when Ms. Sharma's undocumented and untrained employee had caused the

Plaintiff millions of dollars, is comparative to permissive racism.

       151.    Apparently, TLC and 7-Eleven did not respond to the Plaintiffs letters not

only to silence the millions of dollars that the Plaintiff lost, but also because a 7-Eleven

franchise owner employed undocumented/ illegal alien workers, and or untrained

workers, therefore it was an effort to cover-up this immigration crime. However, on

account of the Plaintiff race, he wasn't considered worth the time to respond by TLC or

7-Eleven whose executive team is predominantly white. For all the reasons stated herein,

the Plaintiff assert his §1981 claim against the aforesaid Defendants for preventing the

Plaintiff to make a contract with MUSL, and to enforce the contract that the Plaintiff

would have possessed if it were not for the breach and negligence conduct of MUSL,

SWCS,7-Eleven and Sharma.




                                             47
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 48 of 55




                        SEVENTEENTH CAUSE OF ACTION
               DEPRIVATION OF RIGHTS UNDER — 42 USC S 1983

COUNT 17.      DEPRIVATION OF RIGHTS


        152.   Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        153.   The acts committed by Defendant MUSL and TLC and its employees as

pled herein deprived the Plaintiff, Drake, a member of a racial minority, of the rights,

privileges and immunities guaranteed to citizens of the United States of the Fourteenth

Amendment to the United States Constitution in violation of 42 USC §1983. Defendant

MUSL qualifies as entity acting under color of state law.

        154.   Defendant MUSL and TLC denied Plaintiff an equal opportunity to play

the August 23, 2017, Powerball lottery because MUSL failed to instruct and or train its

various 47 Lottery Commissions,(TLC)to incorporate the cut-off or closing time for the

Powerball lottery closure on the playslips of the Powerball, and to train or instruct its

various Lottery Commissions to ensure its partners have the convenience stores 'post'

Signs in the stores of the cut-off and closing time to play the Powerball lottery. The

various lottery commissions, including the Georgia Lottery Commission cannot make

any changes to the playslips without the consent of the MUSL.

        155.   There is a causal connection between MUSL's and TLC actions and the

harm caused to the Plaintiff. MUSL and TLC policies or customs was the "moving force"

behind Plaintiffs deprivation. The MUSL controls and manages over 46 Lottery

Commissions, and even though the separate commissions print the playslips and

distributes the playslips to the local stores that supports the lottery gaming products and

                                             48
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 49 of 55




Powerball these Lottery Commissions are unable to make changes in its playslips, on

information and belief, without the consent of MUSL.

       156.    MUSL failed to train its employees, and or failed to instruct its Lottery

Commissions,(TLC) to incorporate the cut-off and closing time on its various Lottery

Commissions playslips for the Powerball. MUSL's failure to train or to instruct its

Lottery Commissions,(TLC) amounts to deliberate indifference to an obvious need for

such training, which there is a need to have the cut-off or closing time incorporated in

writing on the back of the playslips, which would prevent its Lottery Commissions and

their partners, such as 7-Eleven franchises employees nationwide from making wrong

decisions or as in the case at bar, having a new employee to provide a consumer with the

wrong information that causes him millions.

       157.    MUSL and TLC policies and customs are unconstitutional because those

policies infringe upon the rights of the Plaintiff and other consumers to make contracts

with the MUSL's many Lottery Commissions as pled.

       158.    As a result of the foregoing. Plaintiff Eric Drake is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to

punitive damages against the individual Defendants in an amount to be fixed by a jury,

plus reasonable attorney's fees, costs and disbursements of this action.




                                            49
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 50 of 55




                              SIXTEENTH CAUSE OF ACTION


COUNT 16.      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS



       159.    Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        160.   Defendants MUSL through its employees and agents caused infliction of

emotional distress upon the Plaintiff. 7-Eleven non-caring approach to its franchise

owners created an environment in the 7-Eleven franchise owners of hiring the cheapest

possible labor, even undocumented/ illegal aliens or untrained and unsupervised workers.

Under those given circumstances, training was implemented by trial and error, because

Defendant Sharma did not supervise her employee who gave the Plaintiff incorrect

information. Defendant MUSL, 7-Eleven, SWCS, and Defendant Sharma conduct was

intentional and reckless and it caused intentional infliction of emotional distress by:

       a).     Defendant Sharma extreme and outrageous conduct in exposing the

Plaintiff and other 7-Eleven customers to her employee who was an undocumented/

illegal alien that wasn't trained or supervised caused the Plaintiff millions by the

employee providing the Plaintiff with the wrong cut-off or closing time to play the

August 23, 2017 Powerball lottery.

       b).     Defendant 7-Eleven extreme and outrageous conduct in commenting that

its franchises hiring of illegal aliens is not there concern, which was the root cause of

what occurred to the Plaintiff because Defendant Sharma knew that this conduct of hiring

undocumented workers was acceptable to Defendant 7-Eleven. Defendant Sharma

apparently wanted to cut her labor cost to increase her profits at the Plaintiff demise;


                                             50
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 51 of 55




       c).      Defendants MUSL extreme and outrageous conduct of making millions on

the various lottery games but refusing to instruct the various Lottery Commissions that it

manages to incorporate the closing time for the Powerball on the lottery playslips.

       d).      Defendants TLC, 7-Eleven, Sharma extreme and outrageous conduct went

beyond all possible bounds of decency when they apparently decided not to respond to

the Plaintiffs letters in hopes that he would not file a timely claim to the $700,000,000.00

lost because of the gross negligence of an undocumented/ untrained worker and or

untrained and unsupervised worker that Defendant Sharma employed in August of 2017;

       161.     Defendants extreme, outrageous, negligent conduct through its employees

was a proximate cause of the Plaintiffs emotional distress, injuries, and damages as set

forth herein.

        162.    To sustain an award of punitive damages, Plaintiff must prove, by a

preponderance of the evidence, that the Defendants committed a tortious act, and by clear

and convincing evidence that the act was accompanied by conduct and a state of mind

evincing malice or its equivalent.

        163.    Since MUSL and its staff, management, and employees knew that there

was no indication of a cut-off or closing time on the playslips for at least 46 Lottery

Commissions, which it manages, nor were there Posters, or Signs in the convenience

stores that sell lottery products for its Lottery Commissions, so that consumers like the

Plaintiff would not know of the cut-off time or closing time for the Powerball lottery.

        164.    Therefore, MUSL, SWCS, 7-EIeven, and Sharma were negligent and

breached the Plaintiffs rights to play the August 23, 207 Powerball through the

Defendants actions or inactions.

                                            51
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 52 of 55




       165.   Defendant MUSL, SWCS, 7-Eleven, and Sharma's conduct has cause

extreme emotional pain. Therefore, the Plaintiff is requesting punitive damages for the

emotional distress that the Defendants caused with an intent to harm the Plaintiff by the

Defendants.

                                       DAMAGES


       166.    As a direct and proximate result of Defendants' conduct as pled herein,

Plaintiff has suffered damages.

       167.   Plaintiff has suffered and is continuing to suffer mental anguish on

account of Defendants behavior towards him as pled herein. Plaintiff is seeking an order

from this Court decreeing that Defendants will pay the Plaintiff damages as set forth

herein in this original petition of $2,800,000,000.00 (4 times the Powerball jackpot

amount) because of §1981, §1983 and other federal violations as pled herein, gross

negligence as pled herein, breach as pled herein, and the Plaintiff was prohibited from

having an opportunity to play the August 23, 2017 Powerball lottery as a result of the

policies, actions, and conduct of the Defendants named herein.

       168.   In addition, Plaintiff by this action, seeks compensatory and punitive

damages as pled herein, expert witness fees, cost, interest, and other causes of actions

pled herein and for all other monies and damages to which he may be entitled and:

       ■   Attorneys' fees for preparation and trial;
       ■   Attorneys' fees if there is to be an appeal to the Court of Appeals;

       ■   Attorneys' fees if there is to be an appeal to the U.S. Supreme Court;

       ■   Incidental damages;

       ■   Past mental anguish;

       ■   Future and past emotional distress;
                                            52
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 53 of 55




             1. Trebled damages for knowingly and willfully causing harm to the
                Plaintiff;

             2. Plaintiff respectfully requests that the Court grant additional damages as
                already pled herein and for declaratory judgment and other causes pled
                herein.


                      ATTORNEYS' FEES,COSTS & INTEREST



        169.    Plaintiff incorporates by referencing in these causes of action every

averments set forth in Plaintiffs original petition. If any averments or requests for relief

are inconsistent, they are pleaded in the alternative.

        170.    Plaintiff hereby sues for the recovery of reasonable attorneys' fees, costs

of court and pre-and post-judgment interest at the highest rates to which he is entitled.


                                REOUEST FOR JURY TRIAL


        171.    Plaintiff hereby requests a jury trial on all matters set forth in his original

petition as pled to this Honorable Court.

                                  PARYER FOR RELIEF


        172.    Plaintiff prays for a judgment against Defendants ETBI and Travelers and

it agents, employees, lawyers, and representatives and each of them as follows:

        1.      Special damages for Plaintiff in the amount of $700,000,000.00;

       2.       General damages for Plaintiff in an amount to be determined at trial;

       3.       Punitive Damages in an amount to be determined at trial;

       4.       Cost of suit;

       5.       Attorney fees for preparation and trial;

       6.       Attorney fees if there is to be an appeal to the U.S. Supreme Court;

                                              53
  Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 54 of 55




       7.      Incidental damages;

       8.      Past and future emotional distress;

       9.      Trebled damages for willfully causing harm to the Plaintiff;

        10.    Prejudgment interest;

        11.    Injunctive and Declaratory Relief;

        12.    For such other and further relief as the court deems just and proper.



                                         PRAYER



        173.   WHEREFORE PREMISES CONSIDERED,Plaintiff hereby prays that he

is awarded compensatory damages, reasonable attorneys' fees, costs of court and pre

judgment and post-judgment interest at the highest rates to which he is entitled to receive;

and for such other proper relief to which Plaintiff is entitled.

        174.   Plaintiff further request the Court to grant such other and further relief as

the Plaintiff as prayed for in its entirety and as it appears reasonable and just, to which he

may shows himself entitled.


                                                       Respectfully submitted,




                                                       V. Drake
                                                       400 E. Waring Street, 109
                                                       Waycross, GA 31501
                                                       912-281-7100
                                                       legal.litigation.org@gmail.com



                                              54
                       Case 4:19-cv-00208-WTM-CLR Document 1 Filed 08/23/19 Page 55 of 55



                                                                                                             EJ Dt.4 b75 71b US
                                                                                                                                                                                                                PQSTAQE PAIO
     FROM:

                                                                                                                                                                                                          752Z9
                                                                                        PAYUOrr SY AfiCOUKT {it tppUcttI*)                                                                                mh''
        "^^ycrosS/CrA. 3iSc>                                                                                                                                                                                    $25.50
                                                                                                                                                                                                          n2304Ht0B3Sfr-0t
                                                                                       oawa » ffosTM.BtHViCE use onw

                                                                                        Ml
     DEUVERY OPTIONS (CuaMmcr Uie Only)
         IGNATU RE HEOUIRED iS0».> Ttm      ima 6f** » •S^nUw^        W I W fr»Mr. 1
                                                                                                             •mj
         >(r«»»vnM*Sc7u\rr cn?)Pu>^M**ao«a--Al^*w«inc»,Cfl7)Pur9NaM«COO««vk»iOR<
                              >m9»«4rD{c^«CMe.n»^i3MS«isv«>'4«a.*«i»4«-^-
     fT.rff«c«ca« w «*wcur#            aB«<W9tt
     D«Uvery OpUons
       O No S4ijfTWyO»liv<fy (ijtfi»w7*fl nw Mttess tfay)
       □ Siinda^JHcSsMy CWwy fti(3««r«)            W. -h#-# av*i*WJ                                          "iTX aU D*-.^ ^                  Reorsi F99
       Q 1Q^AMD«li>?ryR»q^M («0(Aor«l fod, ivntr* ayMM*)                                                                                                   Ti»na«mA^« I
          •at4«Ea trsPS e9iTi*<tf te al Poy 0*6c<* *y 9^^ti
                                                                                                                                                           s
                                                                                                                                                                          ^NATIONAL USE
     TO: puASflMMT)                        FHOf£(
                                                                                            narxAi 4 n»|>«             Vie^iB.A Ft*                                       JELHERE
        u.^. "DIJ-f-T-rtt Cojrfc-
                         C-itrk. ft#- coorfc                                           s

         I2S"         Boll .5+.
        Sac'<)n<To^/ Crfirt 3'4"^i                                                                    i:?.
                                                                                                                                        Oh                                !ate.*
                                                                                       OEUVERY (POSTAL SERVICE USE ONLY)
        * a* (U3. A0ClA£fiSe3C^V)                                                                                            CrrfAl**                                     me.*
                                                                                                                                                                                                         'fi?
                       ^ J3--l_-                                                                                         ]|sjMui«* fignaar*
                                                                                                                                                                          ded.
       For p^ifp or USP5Tr»^in9*y vJsK USPSxom or caii 300-222*1^11.
      I SI 00.00 inurv>e«fnehi4ed.

                                                                                                                   yreaMycoMMa

     ^ PEEL FROM THIS CORNER
                         scan tne QR code.                                                                                       ■Signature included upon request.
                                                                                                                                 ■When used internationally, a customs
                         wm                                                                                                       declaration label may be required.



                      USPS.COM/PICKUP
                                                                      L                                                                                                                                         J
                                                                      EP13FOct2018
                PS10001000006                                         OD:121/2x9t/2



Il
       • Money Back Guarantee to U.S., select APO/FPO/DPO, and select International destinations. See OMM and IHM at pe.usps.com for complete details.
L-        Money Back Guarantee (or U.S. destinations only.                         >       Domestic shipments, the maximum weight is 70 lbs. For Incernallonai shipments, the naiimum weight is * lbs.
